Citation Nr: 0617473	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to compensation for loss of use of a creative 
organ as a result of treatment received at a VA facility 
pursuant to 38 U.S.C.A. § 1151 (West 2002 & 2005).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to April 
1963.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO).  
In August 2004, the RO issued another rating action which 
confirmed and continued the denial of the benefit sought.


FINDING OF FACT

The Board has received a copy of a Certificate of Death from 
California indicating that the veteran died on January [redacted], 
2006.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002 & 2005); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has learned that the veteran died on January [redacted], 
2006, during the pendency of this appeal.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1966); Smith v. 
Brown, 10 Vet. App. 330, 333-34) (1997); Landicho v. Brown, 7 
Vet. App. 42,47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002 & 2005); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


